Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 1, 1992, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, 5 to 10 years, and 2 to 4 years, respectively, affirmed.
*142The trial court properly admitted the testimony of a Police Department chemist regarding the quantitative analysis of the drugs in question performed by a fellow Police Department chemist, on the ground that the testifying chemist’s credentials qualified him as an expert in both qualitative and quantitative analysis, who represented that the quantitative analysis procedure relied upon was generally accepted in the profession as reliable in forming a professional opinion (People v Sugden, 35 NY2d 453, 460). Defendant’s current claim that the quantitative analysis results were inadmissible because there was no testimony regarding the working order of the gas chromatography machine utilized by the Police Department in this case is unpreserved (CPL 470.05; see, People v Shaw, 176 AD2d 832, Iv denied 79 NY2d 832).
Defendant’s claim in connection with his conviction of criminal possession of a controlled substance in the fifth degree, that the People’s evidence was insufficient to prove his knowledge of the weight of the drugs possessed is unpreserved and we decline to reach it in the interest of justice (People v Barnes, 204 AD2d 33, Iv granted 84 NY2d 874).
Contrary to defendant’s claims, the prosecutor did not bolster the People’s case in opening, and her comments in summation constituted appropriate response to the defense summation (People v Marks, 6 NY2d 67, cert denied 362 US 912) and fair comment on the evidence presented within the broad bounds of rhetorical comment permissible in closing argument (People v Galloway, 54 NY2d 396). Concur—Kupferman, J. P., Ross and Williams, JJ.